Citation Nr: 0334435	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 068	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence service connection has 
been received to reopen the appellant's claim for service 
connection for the cause of the veteran's death, including as 
due to herbicide exposure.  

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A., Chapter 35.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.  He died on December [redacted], 1992 and the 
appellant is his widow.  This case comes to the Board of 
Veterans' Appeals (Board) from a December 2001 rating action 
which denied service connection for the cause of the 
veteran's death and determined that eligibility to 
Dependent's Educational Assistance under 38 U.S.C.A., Chapter 
35 was not established.  

The Board notes that service connection for the cause of the 
veteran's death, including as due to herbicide exposure was 
initially denied in an April 1994 RO decision.  The appellant 
was notified in May 1994 and did not initiate a timely 
appeal.  The appellant filed an application to reopen the 
claim in October 2001 and submitted additional evidence in 
support of her claim.  In the December 2001 decision, the RO 
essentially determined that new and material evidence had 
been submitted to warrant reopening the appellant's claim for 
service connection for the cause of the veteran's death.  
However, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Service connection for the cause of the veteran's death 
was denied by an unappealed RO decision in April 1994.  

3.  Evidence received subsequent to the April 1994 rating 
decision is either cumulative or does not bear directly and 
substantially upon the subject matter now under 
consideration; and when considered with all the evidence both 
old and new, it has no significant effect upon the facts 
previously considered.  

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.  


CONCLUSIONS OF LAW

1.  The April 1994 decision of the regional office that 
denied service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2003).  

2. New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (c), 
3.159, 3.326 (2001 & 2003).  

3.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 U.S.C.A. § 3501 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate her claim, of what evidence she is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  The RO provided this 
notice in a letter dated in October 2001.  The letter 
provided the appellant with approximately 60 days to respond.  
The law requires that the veteran be afforded one year to 
respond.  38 U.S.C.A. § 5103(b); Paralyzed Veterans of 
America v. Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  In 
this case, the appellant has submitted argument in reference 
to her claim dated in February 2003, more than one year after 
the VCAA notice, suggesting that she did not feel constrained 
by the 60 day limit.  At that time, she specifically stated 
that she had no further evidence to submit in connection with 
her claims.  

In this case, the requirements of the VCAA have been met by 
the RO.  The Board notes that the appellant has requested a 
medical opinion in connection with this claim; however, such 
opinion is not warranted unless she submits new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2003).  

The appellant's claim for service connection for the cause of 
the veteran's death was previously denied by the RO in March 
1993 and April 1994 rating decisions.  The appellant was 
notified of the adverse decisions, but did not initiate a 
timely appeal.  The April 1994 decision represents the last 
final decision of that issue on any basis.  38 U.S.C.A. 
§ 7105; Evans v. Brown, 9 Vet. App. 273 (1996).  

Once an RO decision becomes final, the claim can be reopened 
only with the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156.  See also Evans v. 
Brown, at 284 (1996), (holding that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim).  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2003).  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2003).  

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to a herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
have been diagnosed with one of the specific diseases listed 
in 38 C.F.R. § 3.309(e).  Service connection for residuals of 
Agent Orange exposure also may be established by showing that 
a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994).  

As noted above the veteran died on December [redacted], 1992.  The 
death certificate lists the immediate cause of death as 
metatastic pancreatic cancer.  The approximate interval 
between onset and death was less than six months.  

Evidence of record at that time of the April 1994 RO decision 
included the veteran' service medical records which were 
entirely negative for treatment, clinical findings or 
complaints related to any disorder of the pancreas, including 
pancreatic cancer.  

Also of record at the time of the April 1994 rating action, 
were private hospital records which showed that the veteran 
was seen in June 1992 with a pre-operative diagnosis of 
obstructive jaundice.  He underwent an exploratory 
laparotomy, excision of mesenteric lymph node, excision of 
retroduodenal lymph node, cholecystectomy, and 
choledochoduodenostomy.  The post-operative diagnosis was 
carcinoma of the head of the pancreas with metastases to 
retroduodenal lymph node.  Private treatment records dated 
from June 1992 to October 1992 essentially showed that the 
veteran received follow-up treatment for metatastic 
adenocarcinoma of the pancreas.  

At the time of the April 1994 decision, evidence of record 
included correspondence informing the appellant that she was 
eligible for participation in the Agent Orange Payment 
Program as a survivor of the deceased veteran.  

The RO determined that service connection for the cause of 
the veteran's death was not warranted since there was no 
evidence that his pancreatic cancer developed within one year 
from the last presumed exposure nor that the veteran's cause 
of death was associated with herbicide exposure.  

Evidence received since the final April 1994 RO decision 
includes multiple statements from the appellant in which she 
reiterates her claims that the veteran's fatal pancreatic 
cancer began as a result of herbicide exposure during active 
duty.  The appellant's contentions are cumulative.  The RO 
had previously considered the appellant's contention that the 
veteran's pancreatic carcinoma began as a result of  
herbicide exposure during service.  Therefore, her statements 
are not new.  

Also submitted since the April 1994 decision were the 
veteran's terminal hospital records dated from November 1992 
to December 1992.  The hospital records reflect that the 
veteran was admitted in November 1992 with a final diagnosis 
of partial gastric outlet obstruction secondary to 
unresectable pancreatic carcinoma.  A December 1992 hospital 
discharge summary noted that the veteran had end-stage 
pancreatic carcinoma.  Duplicate private hospital records 
dated in June 1992 were also submitted.   

While such evidence was not of record at the time of the 
April 1994 decision, the terminal hospital records are 
cumulative of evidence previously considered.  In this 
regard, the additional evidence merely confirms that the 
veteran died of the effects of pancreatic cancer.  This fact 
was documented at the time of the previous decision.  

The evidence does not reflect that the veteran's death was 
due to one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e), nor does the evidence show that the veteran's 
pancreatic cancer was related to an in-service disease or 
injury, including herbicide exposure.  The Board notes the 
appellant's claims that the veteran's fatal pancreatic cancer 
is related to herbicide exposure during active duty, she is 
not qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has also noted 
the appellant's contention that medical treatises link 
pancreatic cancer to herbicide exposure.  Such a report 
constitutes, at best, medical hearsay, and is not considered 
competent.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).  
She has not reported any specific treatise that would support 
her claim.  Because there is no known treatise evidence that 
supports her claim, the Board does not find that it has a 
duty to notify her to submit such evidence.  Cf. Graves v. 
Brown.  To the extent pertinent contentions are advanced, 
they are redundant of information previously on file.  Thus, 
they are not new.  

In the absence of new and material evidence, the claim for 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 
3.807(a) (2002). In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related. 
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for the cause of the veteran's death not 
having been submitted, the benefits on appeal remain denied.  

Eligibility for Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 has not been established.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



